UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION File No. 812- Application for an order under section 6(c) of the Investment Company Act of 1940 (“Act”) for an exemption from sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and rule 22c-1 under the Act, and under sections 6(c) and 17(b) of the Act for exemptions from sections 17(a)(1) and 17(a)(2) of the Act, and under section 12(d)(1)(J) of the Act for exemptions from sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Broms Asset Management NextShares Trust Broms Asset Management LLC 40 Wall Street, 35th Floor New York, New York 10005 Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, Maine 04101 Please send all communications regarding this Application to: Michael W. Mundt, Esq. Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, N.W., Ste. 500 Washington, DC20036 (202) 419-8403, MMundt@stradley.com With a copy to: Robert A. Solomon, Esq. Solomon Blum Heymann LLP 40 Wall Street, 35th Floor New York, New York 10005 Page 1 of 12 sequentially numbered pages (including exhibits) As filed with the U.S. Securities and Exchange Commission on June 30, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of Broms Asset Management NextShares Trust Broms Asset Management LLC Foreside Fund Services, LLC Application for an order under section 6(c) of the Investment Company Act of 1940 (“Act”) for an exemption from sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and rule 22c-1 under the Act, and under sections 6(c) and 17(b) of the Act for exemptions from section 17(a) of the Act, and under section 12(d)(1)(J) of the Act for exemptions from sections 12(d)(1)(A) and (B) of the Act File No. 812- I. SUMMARY OF APPLICATION In this application, Broms Asset Management NextShares Trust (“Trust”), Broms Asset Management LLC (“Manager”), and Foreside Fund Services, LLC (“Distributor”) (collectively, the “Applicants”) apply for and request an order under section 6(c) of the Investment Company Act of 1940, as amended (the “Act”), for an exemption from sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and rule 22c-1 under the Act, and under sections 6(c) and 17(b) of the Act for exemptions from section 17(a) of the Act, and under section 12(d)(1)(J) of the Act for exemptions from sections 12(d)(1)(A) and (B) of the Act (“Order”). Except as noted herein, the Order would be subject to the same terms and conditions contained in a previous order, as may be amended from time to time, issued by the U.S. Securities and Exchange Commission (“Commission”) to permit the operations of exchange-traded managed funds (“Reference Order”), which terms and conditions are hereby incorporated by reference into this Order.1 Applicants request that the relief apply to the exchange-traded managed funds listed in Appendix A (the “Initial Funds”) and to any other existing or future registered open-end management investment company or series thereof that (a) is advised by the Manager or any entity controlling, controlled by, or under common control with the Manager (any such entity included in the term “Manager”), (b) operates as an exchange-traded managed fund as described in the Reference Order and (c) complies with the terms and conditions of the Order and of the 1 Eaton Vance Management, et al., Investment Company Act Rel. Nos. 31333 (November 6, 2014) (notice) and 31361 (December 2, 2014) (order). 2 Reference Order which is incorporated by reference herein (each such company or series and Initial Fund, a “Fund”).2 No form having been specifically prescribed for this application, Applicants proceed under rule 0-2 under the Act. II. APPLICANTS A. The Trust The Trust is a statutory trust organized under the laws of Delaware and will consist of multiple series operating as exchange-traded managed funds. The Trust will be registered with the Commission as an open-end management investment company under the Act. Each Fund’s portfolio positions will consist of securities and other assets selected and managed by its Manager or Subadviser (as defined below) to pursue the Fund’s investment objective. In all cases, a Fund’s investments will be made in accordance with its investment policies and the requirements of the Act and rules thereunder. If a Fund operates as a feeder fund in a master-feeder structure, its investments will be made through the associated master fund. B. The Manager The Manager will be the investment manager to the Initial Funds. The Manager is organized under the laws of the state of Delaware with its principal place of business at 40 Wall Street, 35th Floor, New York, New York 10005. The Manager and any other Manager will be registered as an “investment adviser” under section 203 of the Investment Advisers Act of 1940, as amended (the “Advisers Act”). The Manager has entered into, or anticipates entering into, a licensing agreement with Eaton Vance Management, or an affiliate thereof, in order to offer exchange-traded managed funds.3 Subject to the oversight and authority of each Fund’s board of trustees, the Manager will develop and manage the overall investment program of each Fund and will arrange and oversee the provision of necessary services for each Fund (including custodial, transfer agency and administration services). The Manager and the Trust may enter into investment advisory agreements with other investment advisers to act as subadvisers with respect to Funds (“Subadvisers”). Any Subadviser will be registered under the Advisers Act unless not subject to such registration. 2 All entities that currently intend to rely on the Order are named as applicants. Any other entity that relies on the Order in the future will comply with the terms and conditions of the Order and of the Reference Order which is incorporated by reference herein. 3 Aspects of the Funds’ proposed method of operation are described in one or more of U.S. Patent Nos. 7,444,300, 7,496,531, 7,689,501, 8,131,621, 8,306,901, 8,332,307, 8,452,682, 8,577,877 and 8,655,765 and in pending patent applications. 3 C. The Distributor The Distributor is a Delaware limited liability company and a broker-dealer registered under the Securities Exchange Act of 1934, as amended, and will act as the principal underwriter of shares of the Funds (“Shares”). Applicants request that the relief requested in this application apply to any distributor of Shares, whether affiliated or unaffiliated with the Manager. Any distributor will comply with the terms and conditions of this application. The Distributor will distribute Shares on an agency basis. III. REQUEST FOR RELIEF Applicants agree that the Order will be subject to the same terms and conditions as the Reference Order. For the reasons stated in the Reference Order, Applicants believe that: · With respect to the relief requested pursuant to section 6(c), the relief is appropriate, in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act; · With respect to the relief requested pursuant to section 17(b), the proposed transactions are reasonable and fair and do not involve overreaching on the part of any person concerned, are consistent with the policies of each registered investment company concerned and with the general purposes of the Act; and · With respect to the relief requested pursuant to section 12(d)(1)(J), the relief is consistent with the public interest and the protection of investors. IV. NAMES AND ADDRESSES Pursuant to rule 0-2(f) under the Act, Applicants state that their addresses are as indicated on the first page of this application. Applicants further state that all written or oral communications concerning this application should be directed to the persons listed on the first page. V. PROCEDURAL MATTERS, CONCLUSION AND SIGNATURES Applicants file this application in accordance with rule 0-2 under the Act. Applicants have attached the required verifications to the application. In accordance with rule 0-2(c) under the Act, Applicants state that all actions necessary to authorize the execution and filing of this application have been taken, and the persons signing and filing this document are authorized to do so on behalf of the Applicants. In accordance with rule 0-5 under the Act, Applicants request that the Commission issue the Order without holding a hearing. Based on the facts, analysis and conditions in the application, Applicants respectfully request that the Commission issue the Order under sections 6(c), 17(b) and 12(d)(1)(J) of the Act granting the relief requested by this application. 4 Broms Asset Management NextShares Trust By:/s/ Todd J. Broms Name:Todd J. Broms Title:Trustee Broms Asset Management LLC By: /s/ Todd J. Broms Name:Todd J. Broms Title:CEO Foreside Fund Services, LLC By: /s/ Mark Fairbanks Name:Mark Fairbanks Title:President 5 Authorization of Broms Asset Management NextShares Trust In accordance with Rule 0-2(c), the undersigned states that all actions necessary to authorize the execution and filing of this application by Broms Asset Management NextShares Trust have been taken, and that as Trustee thereof, he is authorized to execute and file the same on behalf of Broms Asset Management NextShares Trust and all actions necessary to execute and file such instrument have been taken. The undersigned further states that he is familiar with such instrument and its contents, and that the facts therein set forth are true to the best of his knowledge, information and belief. BROMS ASSET MANAGEMENT NEXTSHARES TRUST By:/s/ Todd J. Broms Todd J. Broms Trustee 6 Authorization of Broms Asset Management LLC In accordance with Rule 0-2(c), the undersigned states that all actions necessary to authorize the execution and filing of this application by Broms Asset Management LLC have been taken, and that as the Chief Executive Officer thereof, he is authorized to execute and file the same on behalf of Broms Asset Management LLC and all actions necessary to execute and file such instrument have been taken. The undersigned further states that he is familiar with such instrument and its contents, and that the facts therein set forth are true to the best of his knowledge, information and belief. BROMS ASSET MANAGEMENT LLC By: /s/ Todd J. Broms Todd J. Broms CEO 7 Authorization of Foreside Fund Services, LLC In accordance with Rule 0-2(c), the undersigned states that all actions necessary to authorize the execution and filing of this application by Foreside Fund Services, LLC have been taken, and that as the President thereof, he is authorized to execute and file the same on behalf of Foreside Fund Services, LLC and all actions necessary to execute and file such instrument have been taken. The undersigned further states that he is familiar with such instrument and its contents, and that the facts therein set forth are true to the best of his knowledge, information and belief. FORESIDE FUND SERVICES, LLC By: /s/ Mark Fairbanks Mark Fairbanks President 8 Verification of Broms Asset Management LLC In accordance with Rule 0-2(d) under the Act, the undersigned states that he has duly executed the attached application dated June 30, 2015 for, and on behalf of, Broms Asset Management LLC; that he is the Chief Executive Officer of such company; and that all actions necessary to authorize the undersigned to execute and file such instrument have been taken. The undersigned further states that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. BROMS ASSET MANAGEMENT LLC By: /s/ Todd J. Broms Todd J. Broms CEO 9 Verification of Broms Asset Management NextShares Trust In accordance with Rule 0-2(d) under the Act, the undersigned states that he has duly executed the attached application dated June 30, 2015 for, and on behalf of, the Broms Asset Management NextShares Trust; that he is Trustee of such entity; and that all actions necessary to authorize the undersigned to execute and file such instrument have been taken. The undersigned further states that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. BROMS ASSET MANAGEMENT NEXTSHARES TRUST By: /s/ Todd J. Broms Todd J. Broms Trustee 10 Verification of Foreside Fund Services, LLC In accordance with Rule 0-2(d) under the Act, the undersigned states that he has duly executed the attached application dated June 30, 2015 for, and on behalf of, Foreside Fund Services, LLC; that he is the President of such entity; and that all actions necessary to authorize the undersigned to execute and file such instrument have been taken. The undersigned further states that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. FORESIDE FUND SERVICES, LLC By: /s/ Mark Fairbanks Mark Fairbanks President 11 APPENDIX A The Initial Funds Broms U.S. Small Cap Growth NextShares. Normally invests in equity securities of a subset of small capitalization companies located in the United States. Broms U.S. Small Cap Value NextShares. Normally invests in equity securities of a subset of small capitalization companies located in the United States. Broms U.S. Small Cap Core NextShares. Normally invests in equity securities of a subset of small capitalization companies located in the United States. Broms U.S. Micro-cap NextShares. Normally invests in equity securities of companies with market capitalization under $750 million located in the United States. 12
